                                           Case 3:20-cv-01768-VC Document 32 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREW PAUL CARRASCO,                               Case No. 20-cv-01768-VC (KAW)
                                   8                     Plaintiff,
                                                                                             ORDER REGARDING DISCOVERY
                                   9              v.                                         LETTER
                                  10     CALIFORNIA HIGHWAY PATROL, et al.,                  Re: Dkt. No. 30
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On July 7, 2021, Defendants filed a unilateral discovery letter concerning Plaintiff Andrew
                                  14   Carrasco’s failure to respond to Defendants’ discovery requests. (Discovery Letter, Dkt. No. 30.)
                                  15   Discovery closed on June 30, 2021. (Dkt. No. 29.) The discovery letter was referred to the
                                  16   undersigned on July 19, 2021. (Dkt. No. 31.)
                                  17          Defendants request that Plaintiff, who is pro se, be required to provide verified responses
                                  18   to Defendants’ Interrogatories and Requests for Production within 30 days of the order.
                                  19   (Discovery Letter at 1.) Defendants state that the discovery letter was provided to Plaintiff, with a
                                  20   request for his portion of the letter. (Id. at 2.) In response, Plaintiff requested an additional 30
                                  21   days to respond to the outstanding discovery. (Id.) Defendants indicated that they were open to
                                  22   the extension, but wanted a court order memorializing the agreement. (Id.) Plaintiff did not
                                  23   respond.
                                  24          In light of Plaintiff’s request for an additional 30 days to respond to discovery, the Court
                                  25   ORDERS Plaintiff to provide verified responses to Defendants’ Interrogatories and Requests for
                                  26   Production within 30 days of the date of this order. Failure to do so may result in an order to show
                                  27   cause why Plaintiff should not be sanctioned. Plaintiff is reminded that he has chosen to bring this
                                  28   lawsuit, and must therefore comply with his discovery obligations by explaining his claims and
                                           Case 3:20-cv-01768-VC Document 32 Filed 07/30/21 Page 2 of 2




                                   1   providing the relevant documents.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 30, 2021
                                                                                 __________________________________
                                   4                                             KANDIS A. WESTMORE
                                   5                                             United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
